
	
		II
		110th CONGRESS
		1st Session
		S. 1060
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Biden (for himself,
			 Mr. Specter, Mr. Brownback, and Mr.
			 Leahy) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the grant program for
		  reentry of offenders into the community in the Omnibus Crime Control and Safe
		  Streets Act of 1968, to improve reentry planning and implementation, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Recidivism Reduction and Second Chance
			 Act of 2007 or the Second Chance Act of 2007.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of
				contents.
				Sec. 3.
				Findings.
				Sec. 4. Submission of
				reports to Congress.
				TITLE I—Amendments
				related to the Omnibus Crime Control and Safe Streets Act of 1968
				Subtitle
				A—Improvements to existing programs
				Sec. 101.
				Reauthorization of adult and juvenile offender State and local reentry
				demonstration projects.
				Sec. 102. Improvement
				of the residential substance abuse treatment for State offenders
				program.
				Subtitle B—New and
				Innovative Programs to Improve Offender Reentry Services
				Sec. 111. State and local reentry courts.
				Sec. 112. Grants for
				comprehensive and continuous offender reentry task forces.
				Sec. 113. Prosecution
				drug treatment alternative to prison programs.
				Sec. 114. Grants for
				family substance abuse treatment alternatives to incarceration.
				Sec. 115. Prison-based family treatment programs for
				incarcerated parents of minor children.
				Sec. 116. Grant
				programs relating to educational methods at prisons, jails, and juvenile
				facilities.
				Subtitle
				C—Conforming amendments
				Sec. 121. Use of
				violent offender truth-in-sentencing grant funding for demonstration project
				activities.
				TITLE II—Enhanced drug treatment and mentoring grant
				programs
				Subtitle A—Drug
				treatment
				Sec. 201. Grants for demonstration programs to reduce drug use
				and recidivism in long-term substance abusers.
				Sec. 202. Offender drug treatment incentive grants.
				Sec. 203. Ensuring
				availability and delivery of new pharmacological drug treatment
				services.
				Sec. 204. Study of
				effectiveness of depot naltrexone for heroin addiction.
				Sec. 205. Authorization of appropriations.
				Subtitle B—Job
				training
				Sec. 211. Technology
				careers training demonstration grants.
				Sec. 212. Grants to States for improved workplace and community
				transition training for incarcerated youth offenders.
				Subtitle C—Mentoring
				Sec. 221. Mentoring
				grants to nonprofit organizations.
				Sec. 222. Bureau of
				Prisons policy on mentoring contacts.
				Subtitle
				D—Administration of Justice reforms
				Chapter 1—Improving
				Federal Offender Reentry
				Sec. 231. Federal
				prisoner reentry program.
				Sec. 232.
				Identification and release assistance for Federal prisoners.
				Sec. 233. Improved
				reentry procedures for Federal prisoners.
				Sec. 234. Duties of
				the Bureau of Prisons.
				Sec. 235.
				Authorization of appropriations for Bureau of Prisons.
				Sec. 236. Encouragement of
				employment of former prisoners.
				Sec. 237. Elderly
				nonviolent offender pilot program.
				Chapter 2—Reentry
				research
				Sec. 241. Offender
				reentry research.
				Sec. 242. Grants to
				study parole or post-incarceration supervision violations and
				revocations.
				Sec. 243. Addressing
				the needs of children of incarcerated parents.
				Chapter
				3—Correctional reforms to existing law
				Sec. 251.
				Clarification of authority to place prisoner in community
				corrections.
				Sec. 252. Residential
				drug abuse program in Federal prisons.
				Sec. 253. Medical
				care for prisoners.
				Sec. 254. Contracting for services for post-conviction
				supervision offenders.
			
		3.FindingsCongress finds the following:
			(1)In 2002, over 7,000,000 people were
			 incarcerated in Federal or State prisons or in local jails. Nearly 650,000
			 people are released from Federal and State incarceration into communities
			 nationwide each year.
			(2)There are over 3,200 jails throughout the
			 United States, the vast majority of which are operated by county governments.
			 Each year, these jails will release more than 10,000,000 people back into the
			 community.
			(3)Recent studies indicate that over
			 2/3 of released State prisoners are expected to be
			 rearrested for a felony or serious misdemeanor within 3 years after
			 release.
			(4)According to the Bureau of Justice
			 Statistics, expenditures on corrections alone increased from $9,000,000,000 in
			 1982, to $59,600,000,000 in 2002. These figures do not include the cost of
			 arrest and prosecution, nor do they take into account the cost to
			 victims.
			(5)The Serious and Violent Offender Reentry
			 Initiative provided $139,000,000 in funding for State governments to develop
			 and implement education, job training, mental health treatment, and substance
			 abuse treatment for serious and violent offenders. This Act seeks to build upon
			 the innovative and successful State reentry programs developed under the
			 Serious and Violent Offender Reentry Initiative, which terminated after fiscal
			 year 2005.
			(6)Between 1991 and 1999, the number of
			 children with a parent in a Federal or State correctional facility increased by
			 more than 100 percent, from approximately 900,000 to approximately 2,000,000.
			 According to the Bureau of Prisons, there is evidence to suggest that inmates
			 who are connected to their children and families are more likely to avoid
			 negative incidents and have reduced sentences.
			(7)Released prisoners cite family support as
			 the most important factor in helping them stay out of prison. Research suggests
			 that families are an often underutilized resource in the reentry
			 process.
			(8)Approximately 100,000 juveniles (ages 17
			 years and under) leave juvenile correctional facilities, State prison, or
			 Federal prison each year. Juveniles released from secure confinement still have
			 their likely prime crime years ahead of them. Juveniles released from secure
			 confinement have a recidivism rate ranging from 55 to 75 percent. The chances
			 that young people will successfully transition into society improve with
			 effective reentry and aftercare programs.
			(9)Studies have shown that between 15 percent
			 and 27 percent of prisoners expect to go to homeless shelters upon release from
			 prison.
			(10)Fifty-seven percent of Federal and 70
			 percent of State inmates used drugs regularly before going to prison, and the
			 Bureau of Justice Statistics report titled Trends in State Parole,
			 1990–2000 estimates the use of drugs or alcohol around the time of the
			 offense that resulted in the incarceration of the inmate at as high as 84
			 percent.
			(11)Family-based treatment programs have proven
			 results for serving the special populations of female offenders and substance
			 abusers with children. An evaluation by the Substance Abuse and Mental Health
			 Services Administration of family-based treatment for substance-abusing mothers
			 and children found that 6 months after such treatment, 60 percent of the
			 mothers remained alcohol and drug free, and drug-related offenses declined from
			 28 percent to 7 percent. Additionally, a 2003 evaluation of residential
			 family-based treatment programs revealed that 60 percent of mothers remained
			 clean and sober 6 months after treatment, criminal arrests declined by 43
			 percent, and 88 percent of the children treated in the program with their
			 mothers remained stabilized.
			(12)A Bureau of Justice Statistics analysis
			 indicated that only 33 percent of Federal inmates and 36 percent of State
			 inmates had participated in residential in-patient treatment programs for
			 alcohol and drug abuse 12 months before their release. Further, over
			 1/3 of all jail inmates have some physical or mental
			 disability and 25 percent of jail inmates have been treated at some time for a
			 mental or emotional problem.
			(13)State Substance Abuse Agency Directors,
			 also known as Single State Authorities (in this paragraph referred to as
			 SSAs), manage the publicly funded substance abuse prevention and
			 treatment system of the Nation. SSAs are responsible for planning and
			 implementing State-wide systems of care that provide clinically appropriate
			 substance abuse services. Given the high rate of substance use disorders among
			 offenders reentering our communities, successful reentry programs require close
			 interaction and collaboration with each SSA as the program is planned,
			 implemented and evaluated.
			(14)According to the National Institute of
			 Literacy, 70 percent of all prisoners function at the lowest literacy
			 levels.
			(15)Less than 32 percent of State prison
			 inmates have a high school diploma or a higher level of education, compared to
			 82 percent of the general population.
			(16)Approximately 38 percent of inmates who
			 completed 11 years or less of school were not working before entry into
			 prison.
			(17)The percentage of State prisoners
			 participating in educational programs decreased by more than 8 percent between
			 1991 and 1997, despite growing evidence of how educational programming while
			 incarcerated reduces recidivism.
			(18)The National Institute of Justice has found
			 that 1 year after release, up to 60 percent of former inmates are not
			 employed.
			(19)Transitional jobs programs have proven to
			 help people with criminal records to successfully return to the workplace and
			 to the community, and therefore can reduce recidivism.
			4.Submission of reports to
			 CongressNot later than
			 January 31 of each year, the Attorney General shall submit each report received
			 under this Act or an amendment made by this Act during the preceding year to
			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary
			 of the House of Representatives.
		IAmendments related to the Omnibus Crime
			 Control and Safe Streets Act of 1968
			AImprovements to existing programs
				101.Reauthorization of adult and juvenile
			 offender State and local reentry demonstration projects
					(a)Adult and juvenile offender demonstration
			 projects authorizedSection
			 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b)) is amended by striking paragraphs (1) through (4) and inserting the
			 following:
						
							(1)establishing or improving the system or
				systems under which—
								(A)correctional agencies and other criminal
				and juvenile justice agencies of the grant recipient develop and carry out
				plans to facilitate the reentry into the community of each offender in the
				custody of the jurisdiction involved;
								(B)the supervision and services provided to
				offenders in the custody of the jurisdiction involved are coordinated with the
				supervision and services provided to offenders after reentry into the
				community, including coordination with Comprehensive and Continuous Offender
				Reentry Task Forces under section 2902 or with similar planning groups;
								(C)the efforts of various public and private
				entities to provide supervision and services to offenders after reentry into
				the community, and to family members of such offenders, are coordinated;
				and
								(D)offenders awaiting reentry into the
				community are provided with documents (such as identification papers, referrals
				to services, medical prescriptions, job training certificates, apprenticeship
				papers, and information on obtaining public assistance) useful in achieving a
				successful transition from prison, jail, or a juvenile facility;
								(2)carrying out programs and initiatives by
				units of local government to strengthen reentry services for individuals
				released from local jails, including coordination with Comprehensive and
				Continuous Offender Reentry Task Forces under section 2902 or with similar
				planning groups;
							(3)assessing the literacy, educational, and
				vocational needs of offenders in custody and identifying and providing services
				appropriate to meet those needs, including follow-up assessments and long-term
				services;
							(4)facilitating collaboration among the
				corrections (including community corrections), technical school, community
				college, business, nonprofit, workforce development, and employment service
				sectors—
								(A)to promote, where appropriate, the
				employment of people released from prison, jail, or a juvenile facility through
				efforts such as educating employers about existing financial incentives;
								(B)to facilitate the creation of job
				opportunities, including transitional jobs and time-limited subsidized work
				experience (where appropriate);
								(C)to connect offenders to employment
				(including supportive employment and employment services before their release
				to the community), provide work supports (including transportation and
				retention services), as appropriate, and identify labor market needs to ensure
				that education and training are appropriate; and
								(D)to address obstacles to employment that are
				not directly connected to the offense committed and the risk that the offender
				presents to the community and provide case management services as necessary to
				prepare offenders for jobs that offer the potential for advancement and
				growth;
								(5)providing offenders with education, job
				training, responsible parenting and healthy relationship skills training
				(designed specifically to address the needs of fathers and mothers in or
				transitioning from prison, jail, or a juvenile facility), English literacy
				education, work experience programs, self-respect and life skills training, and
				other skills useful in achieving a successful transition from prison, jail, or
				a juvenile facility;
							(6)providing structured post-release housing
				and transitional housing (including group homes for recovering substance
				abusers (with appropriate safeguards that may include single-gender housing))
				through which offenders are provided supervision and services immediately
				following reentry into the community;
							(7)assisting offenders in securing permanent
				housing upon release or following a stay in transitional housing;
							(8)providing substance abuse treatment and
				services (including providing a full continuum of substance abuse treatment
				services that encompasses outpatient services, comprehensive residential
				services and recovery, and recovery home services) to offenders reentering the
				community from prison, jail, or a juvenile facility;
							(9)expanding family-based drug treatment
				centers that offer family-based comprehensive treatment services for parents
				and their children as a complete family unit, as appropriate to the safety,
				security, and well-being of the family;
							(10)encouraging collaboration among juvenile
				and adult corrections, community corrections, and community health centers to
				allow access to affordable and quality primary health care for offenders during
				the period of transition from prison, jail, or a juvenile facility to the
				community;
							(11)providing or facilitating health care
				services to offenders (including substance abuse screening, treatment, and
				aftercare, infectious disease screening and treatment, and screening,
				assessment, and aftercare for mental health services) to protect the
				communities in which offenders will live;
							(12)enabling prison, jail, or juvenile facility
				mentors of offenders to remain in contact with those offenders (including
				through the use of all available technology) while in prison, jail, or a
				juvenile facility and after reentry into the community, and encouraging the
				involvement of prison, jail, or a juvenile facility mentors in the reentry
				process;
							(13)systems under which family members of
				offenders are involved in facilitating the successful reentry of those
				offenders into the community (as appropriate to the safety, security, and
				well-being of the family), including removing obstacles to the maintenance of
				family relationships while the offender is in custody, strengthening the
				family’s capacity to function as a stable living situation during reentry, and
				involving family members in the planning and implementation of the reentry
				process;
							(14)creating, developing, or enhancing offender
				and family assessments, curricula, policies, procedures, or programs (including
				mentoring programs)—
								(A)to help offenders with a history or
				identified risk of domestic violence, dating violence, sexual assault, or
				stalking reconnect with their families and communities (as appropriate to the
				safety, security, and well-being of the family), and become non-abusive parents
				or partners; and
								(B)under which particular attention is paid to
				the safety of children affected and the confidentiality concerns of victims,
				and efforts are coordinated with victim service providers;
								(15)maintaining the parent-child relationship,
				as appropriate to the safety, security, and well-being of the child as
				determined by the relevant corrections and child protective services agencies,
				including—
								(A)implementing programs in correctional
				agencies to include the collection of information regarding any dependent
				children of an offender as part of intake procedures, including the number,
				age, and location or jurisdiction of such children;
								(B)connecting those identified children with
				services as appropriate and needed;
								(C)carrying out programs (including mentoring)
				that support children of incarcerated parents, including those in foster care
				and those cared for by grandparents or other relatives (which is commonly
				referred to as kinship care);
								(D)developing programs and activities
				(including mentoring) that support parent-child relationships, as appropriate
				to the safety, security, and well-being of the family, including technology to
				promote the parent-child relationship and to facilitate participation in
				parent-teacher conferences, books on tape programs, family days, and visitation
				areas for children while visiting an incarcerated parent;
								(E)helping incarcerated parents to learn
				responsible parenting and healthy relationship skills;
								(F)addressing visitation obstacles to children
				of an incarcerated parent, such as the location of facilities in remote areas,
				telephone costs, mail restrictions, and visitation policies; and
								(G)identifying and addressing obstacles to
				collaborating with child welfare agencies in the provision of services jointly
				to offenders in custody and to the children of such offenders;
								(16)carrying out programs for the entire family
				unit, including the coordination of service delivery across agencies;
							(17)facilitating and encouraging timely and
				complete payment of restitution and fines by offenders to victims and the
				community;
							(18)providing services as necessary to victims
				upon release of offenders, including security services and counseling, and
				facilitating the inclusion of victims, on a voluntary basis, in the reentry
				process;
							(19)establishing or expanding the use of
				reentry courts and other programs to—
								(A)monitor offenders returning to the
				community;
								(B)provide returning offenders with—
									(i)drug and alcohol testing and treatment;
				and
									(ii)mental and medical health assessment and
				services;
									(C)facilitate restorative justice practices
				and convene family or community impact panels, family impact educational
				classes, victim impact panels, or victim impact educational classes;
								(D)provide and coordinate the delivery of
				other community services to offenders, including—
									(i)employment training;
									(ii)education;
									(iii)housing assistance;
									(iv)children and family support, including
				responsible parenting and healthy relationship skill training designed
				specifically to address the needs of incarcerated and transitioning fathers and
				mothers;
									(v)conflict resolution skills training;
									(vi)family violence intervention programs;
				and
									(vii)other appropriate services; and
									(E)establish and implement graduated sanctions
				and incentives;
								(20)developing a case management reentry
				program that—
								(A)provides services to eligible veterans, as
				defined by the Attorney General; and
								(B)provides for a reentry service network
				solely for such eligible veterans that coordinates community services and
				veterans services for offenders who qualify for such veterans services;
				and
								(21)protecting communities against dangerous
				offenders, including—
								(A)conducting studies in collaboration with
				Federal research initiatives in effect on the date of enactment of the
				Second Chance Act of 2007, to
				determine which offenders are returning to prisons, jails, and juvenile
				facilities and which of those returning offenders represent the greatest risk
				to community safety;
								(B)developing and implementing procedures to
				assist relevant authorities in determining when release is appropriate and in
				the use of data to inform the release decision;
								(C)using validated assessment tools to assess
				the risk factors of returning inmates, and developing or adopting procedures to
				ensure that dangerous felons are not released from prison prematurely;
				and
								(D)developing and implementing procedures to
				identify efficiently and effectively those violators of probation, parole, or
				post-incarceration supervision who represent the greatest risk to community
				safety.
								.
					(b)Juvenile offender demonstration projects
			 reauthorizedSection 2976(c)
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c))
			 is amended by striking may be expended for and all that follows
			 through the period at the end and inserting may be expended for any
			 activity described in subsection (b)..
					(c)Applications; requirements; priorities;
			 performance measurementsSection 2976 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—
						(1)by redesignating subsection (h) as
			 subsection (o); and
						(2)by striking subsections (d) through (g) and
			 inserting the following:
							
								(d)ApplicationsA State, unit of local government,
				territory, or Indian tribe, or combination thereof, desiring a grant under this
				section shall submit an application to the Attorney General that—
									(1)contains a reentry strategic plan, as
				described in subsection (h), which describes the long-term strategy and
				incorporates a detailed implementation schedule, including the plans of the
				applicant to pay for the program after the Federal funding is
				discontinued;
									(2)identifies the local government role and
				the role of governmental agencies and nonprofit organizations that will be
				coordinated by, and that will collaborate on, the offender reentry strategy of
				the applicant, and certifies the involvement of such agencies and
				organizations; and
									(3)describes the evidence-based methodology
				and outcome measures that will be used to evaluate the program funded with a
				grant under this section, and specifically explains how such measurements will
				provide valid measures of the impact of that program.
									(e)RequirementsThe Attorney General may make a grant to an
				applicant under this section only if the application—
									(1)reflects explicit support of the chief
				executive officer of the State, unit of local government, territory, or Indian
				tribe applying for a grant under this section;
									(2)provides extensive discussion of the role
				of State corrections departments, community corrections agencies, juvenile
				justice systems, or local jail systems in ensuring successful reentry of
				offenders into their communities;
									(3)provides extensive evidence of
				collaboration with State and local government agencies overseeing health,
				housing, child welfare, education, substance abuse, victims services, and
				employment services, and with local law enforcement agencies;
									(4)provides a plan for analysis of the
				statutory, regulatory, rules-based, and practice-based hurdles to reintegration
				of offenders into the community; and
									(5)includes the use of a State, local,
				territorial, or tribal task force, described in subsection (i), to carry out
				the activities funded under the grant.
									(f)Priority considerationsThe Attorney General shall give priority to
				grant applications under this section that best—
									(1)focus initiative on geographic areas with a
				disproportionate population of offenders released from prisons, jails, and
				juvenile facilities;
									(2)include—
										(A)input from nonprofit organizations, in any
				case where relevant input is available and appropriate to the grant
				application;
										(B)consultation with crime victims and
				offenders who are released from prisons, jails, and juvenile facilities;
				and
										(C)coordination with families of
				offenders;
										(3)demonstrate effective case assessment and
				management abilities in order to provide comprehensive and continuous reentry,
				including—
										(A)planning while offenders are in prison,
				jail, or a juvenile facility, pre-release transition housing, and community
				release;
										(B)establishing pre-release planning
				procedures to ensure that the eligibility of an offender for Federal or State
				benefits upon release is established prior to release, subject to any
				limitations in law, and to ensure that offenders obtain all necessary referrals
				for reentry services; and
										(C)delivery of continuous and appropriate drug
				treatment, medical care, job training and placement, educational services, or
				any other service or support needed for reentry;
										(4)review the process by which the applicant
				adjudicates violations of parole, probation, or supervision following release
				from prison, jail, or a juvenile facility, taking into account public safety
				and the use of graduated, community-based sanctions for minor and technical
				violations of parole, probation, or supervision (specifically those violations
				that are not otherwise, and independently, a violation of law);
									(5)provide for an independent evaluation of
				reentry programs that include, to the maximum extent possible, random
				assignment and controlled studies to determine the effectiveness of such
				programs; and
									(6)target high-risk offenders for reentry
				programs through validated assessment tools.
									(g)Uses of grant funds
									(1)Federal share
										(A)In generalExcept as provided in subparagraph (B), the
				Federal share of a grant received under this section may not exceed 75 percent
				of the project funded under such grant in fiscal year 2008.
										(B)WaiverSubparagraph (A) shall not apply if the
				Attorney General—
											(i)waives, in whole or in part, the
				requirement of this paragraph; and
											(ii)publishes in the Federal Register the
				rationale for the waiver.
											(2)Supplement not supplantFederal funds received under this section
				shall be used to supplement, not supplant, non-Federal funds that would
				otherwise be available for the activities funded under this section.
									(h)Reentry strategic plan
									(1)In generalAs a condition of receiving financial
				assistance under this section, each applicant shall develop a comprehensive
				strategic reentry plan that contains measurable annual and 5-year performance
				outcomes, and that uses, to the maximum extent possible, random assigned and
				controlled studies to determine the effectiveness of the program funded with a
				grant under this section. One goal of that plan shall be to reduce the rate of
				recidivism (as defined by the Attorney General, consistent with the research on
				offender reentry undertaken by the Bureau of Justice Statistics) for offenders
				released from prison, jail, or a juvenile facility who are served with funds
				made available under this section by 50 percent over a period of 5
				years.
									(2)CoordinationIn developing a reentry plan under this
				subsection, an applicant shall coordinate with communities and stakeholders,
				including persons in the fields of public safety, juvenile and adult
				corrections, housing, health, education, substance abuse, children and
				families, victims services, employment, and business and members of nonprofit
				organizations that can provide reentry services.
									(3)Measurements of progressEach reentry plan developed under this
				subsection shall measure the progress of the applicant toward increasing public
				safety by reducing rates of recidivism and enabling released offenders to
				transition successfully back into their communities.
									(i)Reentry task force
									(1)In generalAs a condition of receiving financial
				assistance under this section, each applicant shall establish or empower a
				Reentry Task Force, or other relevant convening authority, to—
										(A)examine ways to pool resources and funding
				streams to promote lower recidivism rates for returning offenders and minimize
				the harmful effects of offenders’ time in prison, jail, or a juvenile facility
				on families and communities of offenders by collecting data and best practices
				in offender reentry from demonstration grantees and other agencies and
				organizations; and
										(B)provide the analysis described in
				subsection (e)(4).
										(2)MembershipThe task force or other authority under
				this subsection shall be comprised of—
										(A)relevant State, tribal, territorial, or
				local leaders; and
										(B)representatives of relevant—
											(i)agencies;
											(ii)service providers;
											(iii)nonprofit organizations; and
											(iv)stakeholders.
											(j)Strategic performance outcomes
									(1)In generalEach applicant shall identify in the
				reentry strategic plan developed under subsection (h), specific performance
				outcomes relating to the long-term goals of increasing public safety and
				reducing recidivism.
									(2)Performance outcomesThe performance outcomes identified under
				paragraph (1) shall include, with respect to offenders released back into the
				community—
										(A)reduction in recidivism rates, which shall
				be reported in accordance with the measure selected by the Director of the
				Bureau of Justice Statistics under section 234(c)(2) of the
				Second Chance Act of
				2007;
										(B)reduction in crime;
										(C)increased employment and education
				opportunities;
										(D)reduction in violations of conditions of
				supervised release;
										(E)increased payment of child support;
										(F)increased housing opportunities;
										(G)reduction in drug and alcohol abuse;
				and
										(H)increased participation in substance abuse
				and mental health services.
										(3)Other
				outcomesA grantee under this
				section may include in the reentry strategic plan developed under subsection
				(h) other performance outcomes that increase the success rates of offenders who
				transition from prison, jails, or juvenile facilities.
									(4)CoordinationA grantee under this section shall
				coordinate with communities and stakeholders about the selection of performance
				outcomes identified by the applicant, and shall consult with the Attorney
				General for assistance with data collection and measurement activities as
				provided for in the grant application materials.
									(5)ReportEach grantee under this section shall
				submit an annual report to the Attorney General that—
										(A)identifies the progress of the grantee
				toward achieving its strategic performance outcomes; and
										(B)describes other activities conducted by the
				grantee to increase the success rates of the reentry population, such as
				programs that foster effective risk management and treatment programming,
				offender accountability, and community and victim participation.
										(k)Performance measurement
									(1)In generalThe Attorney General, in consultation with
				grantees under this section, shall—
										(A)identify primary and secondary sources of
				information to support the measurement of the performance indicators identified
				under this section;
										(B)identify sources and methods of data
				collection in support of performance measurement required under this
				section;
										(C)provide to all grantees technical
				assistance and training on performance measures and data collection for
				purposes of this section; and
										(D)consult with the Substance Abuse and Mental
				Health Services Administration and the National Institute on Drug Abuse on
				strategic performance outcome measures and data collection for purposes of this
				section relating to substance abuse and mental health.
										(2)CoordinationThe Attorney General shall coordinate with
				other Federal agencies to identify national and other sources of information to
				support performance measurement of grantees.
									(3)Standards for analysisAny statistical analysis of population data
				conducted pursuant to this section shall be conducted in accordance with the
				Federal Register Notice dated October 30, 1997, relating to classification
				standards.
									(l)Future eligibilityTo be eligible to receive a grant under
				this section in any fiscal year after the fiscal year in which a grantee
				receives a grant under this section, a grantee shall submit to the Attorney
				General such information as is necessary to demonstrate that—
									(1)the grantee has adopted a reentry plan that
				reflects input from nonprofit organizations, in any case where relevant input
				is available and appropriate to the grant application;
									(2)the reentry plan of the grantee includes
				performance measures to assess progress of the grantee toward a 10 percent
				reduction in the rate of recidivism over a 2-year period.
									(3)the grantee will coordinate with the
				Attorney General, nonprofit organizations (if relevant input from nonprofit
				organizations is available and appropriate), and other experts regarding the
				selection and implementation of the performance measures described in
				subsection (k).
									(m)National adult and juvenile offender
				reentry resource center
									(1)AuthorityThe Attorney General may, using amounts
				made available to carry out this subsection, make a grant to an eligible
				organization to provide for the establishment of a National Adult and Juvenile
				Offender Reentry Resource Center.
									(2)Eligible organizationAn organization eligible for the grant
				under paragraph (1) is any national nonprofit organization approved by the
				Interagency Task Force on Federal Programs and Activities Relating to the
				Reentry of Offenders Into the Community, that provides technical assistance and
				training to, and has special expertise and broad, national-level experience in,
				offender reentry programs, training, and research.
									(3)Use of fundsThe organization receiving a grant under
				paragraph (1) shall establish a National Adult and Juvenile Offender Reentry
				Resource Center to—
										(A)provide education, training, and technical
				assistance for States, tribes, territories, local governments, service
				providers, nonprofit organizations, and corrections institutions;
										(B)collect data and best practices in offender
				reentry from demonstration grantees and others agencies and
				organizations;
										(C)develop and disseminate evaluation tools,
				mechanisms, and measures to better assess and document coalition performance
				measures and outcomes;
										(D)disseminate information to States and other
				relevant entities about best practices, policy standards, and research
				findings;
										(E)develop and implement procedures to assist
				relevant authorities in determining when release is appropriate and in the use
				of data to inform the release decision;
										(F)develop and implement procedures to
				identify efficiently and effectively those violators of probation, parole, or
				supervision following release from prison, jail, or a juvenile facility who
				should be returned to prisons, jails, or juvenile facilities and those who
				should receive other penalties based on defined, graduated sanctions;
										(G)collaborate with the Interagency Task Force
				on Federal Programs and Activities Relating to the Reentry of Offenders Into
				the Community, and the Federal Resource Center for Children of
				Prisoners;
										(H)develop a national reentry research agenda;
				and
										(I)establish a database to enhance the
				availability of information that will assist offenders in areas including
				housing, employment, counseling, mentoring, medical and mental health services,
				substance abuse treatment, transportation, and daily living skills.
										(4)LimitOf amounts made available to carry out this
				section, not more than 4 percent shall be available to carry out this
				subsection.
									(n)AdministrationOf amounts made available to carry out this
				section—
									(1)not more than 2 percent shall be available
				for administrative expenses in carrying out this section; and
									(2)not more than 2 percent shall be made
				available to the National Institute of Justice to evaluate the effectiveness of
				the demonstration projects funded under this section, using a methodology
				that—
										(A)includes, to the maximum extent feasible,
				random assignment of offenders (or entities working with such persons) to
				program delivery and control groups; and
										(B)generates evidence on which reentry
				approaches and strategies are most
				effective.
										.
						(d)Grant authorizationSection 2976(a) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(a)) is amended by
			 striking States, Territories and all that follows through the
			 period at the end and inserting the following: States, local
			 governments, territories, or Indian tribes, or any combination thereof, in
			 partnership with stakeholders, service providers, and nonprofit
			 organizations..
					(e)Authorization of
			 appropriationsSection
			 2976(o) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w), as so redesignated by subsection (c) of this section, is
			 amended—
						(1)in paragraph (1), by striking
			 $15,000,000 for fiscal year 2003 and all that follows and
			 inserting $50,000,000 for each of fiscal years 2008 and 2009.;
			 and
						(2)by amending paragraph (2) to read as
			 follows:
							
								(2)LimitationOf the amount made available to carry out
				this section in any fiscal year, not more than 3 percent or less than 2 percent
				may be used for technical assistance and
				training.
								.
						102.Improvement of the residential substance
			 abuse treatment for State offenders program
					(a)Requirement for aftercare
			 componentSection 1902(c) of
			 the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C. 3796ff–1(c)), is amended—
						(1)by striking the subsection heading and
			 inserting Requirement for
			 Aftercare Component.—; and
						(2)by amending paragraph (1) to read as
			 follows:
							
								(1)To be eligible for funding under this part,
				a State shall ensure that individuals who participate in the substance abuse
				treatment program established or implemented with assistance provided under
				this part will be provided with aftercare services, which may include case
				management services and a full continuum of support services that ensure
				providers furnishing services under that program are approved by the
				appropriate State or local agency, and licensed, if necessary, to provide
				medical treatment or other health
				services.
								.
						(b)DefinitionSection 1904(d) of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796ff–3(d)) is amended to read as follows:
						
							(d)Residential substance abuse treatment
				program definedIn this part,
				the term residential substance abuse treatment program means a
				course of comprehensive individual and group substance abuse treatment
				services, lasting a period of at least 6 months, in residential treatment
				facilities set apart from the general population of a prison or jail (which may
				include the use of pharmacological treatment, where appropriate, that may
				extend beyond such
				period).
							.
					(c)Requirement for study and report on
			 aftercare servicesThe
			 Attorney General, through the National Institute of Justice, and in
			 consultation with the National Institute on Drug Abuse, shall conduct a study
			 on the use and effectiveness of funds used by the Department of Justice for
			 aftercare services under section 1902(c) of the Omnibus Crime Control and Safe
			 Streets Act of 1968, as amended by subsection (a) of this section, for
			 offenders who reenter the community after completing a substance abuse program
			 in prison or jail.
					BNew and Innovative Programs to Improve
			 Offender Reentry Services
				111.State and local reentry courts
					(a)In generalPart FF of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797w et seq.) is amended by
			 adding at the end the following:
						
							2978.State and local reentry courts
								(a)Grants authorizedThe Attorney General shall award grants, in
				accordance with this section, of not more than $500,000 to—
									(1)State and local courts; and
									(2)State agencies, municipalities, public
				agencies, nonprofit organizations, territories, and Indian tribes that have
				agreements with courts to take the lead in establishing a reentry court (as
				described in section 2976(b)(19)).
									(b)Use of grant fundsGrant funds awarded under this section
				shall be administered in accordance with such guidelines, regulations, and
				procedures as promulgated by the Attorney General, and may be used to—
									(1)monitor juvenile and adult offenders
				returning to the community;
									(2)provide juvenile and adult offenders
				returning to the community with coordinated and comprehensive reentry services
				and programs such as—
										(A)drug and alcohol testing and assessment for
				treatment;
										(B)assessment for substance abuse from a
				substance abuse professional who is approved by the State and licensed by the
				appropriate entity to provide alcohol and drug addiction treatment, as
				appropriate;
										(C)substance abuse treatment from a provider
				that is approved by the State, and licensed, if necessary, to provide medical
				and other health services;
										(D)health (including mental health) services
				and assessment;
										(E)aftercare and case management services
				that—
											(i)facilitate access to clinical care and
				related health services; and
											(ii)coordinate with such clinical care and
				related health services; and
											(F)any other services needed for
				reentry;
										(3)convene community impact panels, victim
				impact panels, or victim impact educational classes;
									(4)provide and coordinate the delivery of
				community services to juvenile and adult offenders, including—
										(A)housing assistance;
										(B)education;
										(C)employment training;
										(D)conflict resolution skills training;
										(E)batterer intervention programs; and
										(F)other appropriate social services;
				and
										(5)establish and implement graduated sanctions
				and incentives.
									(c)Rule of constructionNothing in this section shall be construed
				as preventing a grantee that operates a drug court under part EE at the time a
				grant is awarded under this section from using funds from such grant to
				supplement the drug court under part EE in accordance with paragraphs (1)
				through (5) of subsection (b).
								(d)ApplicationTo be eligible for a grant under this
				section, an entity described in subsection (a) shall, in addition to any other
				requirements required by the Attorney General, submit to the Attorney General
				an application that—
									(1)describes the program to be assisted under
				this section and the need for such program;
									(2)describes a long-term strategy and detailed
				implementation plan for such program, including how the entity plans to pay for
				the program after the Federal funding is discontinued;
									(3)identifies the governmental and community
				agencies that will be coordinated by the project;
									(4)certifies that—
										(A)all agencies affected by the program,
				including community corrections and parole entities, have been appropriately
				consulted in the development of the program;
										(B)there will be appropriate coordination with
				all such agencies in the implementation of the program; and
										(C)there will be appropriate coordination and
				consultation with the Single State Authority for Substance Abuse (as that term
				is defined in section 201(e) of the Second Chance Act of 2007) of the State;
				and
										(5)describes the methodology and outcome
				measures that will be used to evaluate the program.
									(e)Matching requirementsThe Federal share of a grant under this
				section may not exceed 75 percent of the costs of the project assisted by such
				grant unless the Attorney General—
									(1)waives, wholly or in part, the matching
				requirement under this subsection; and
									(2)publicly delineates the rationale for the
				waiver.
									(f)Annual reportEach entity receiving a grant under this
				section shall submit to the Attorney General, for each fiscal year in which
				funds from the grant are expended, a report, at such time and in such manner as
				the Attorney General may reasonably require, that contains—
									(1)a summary of the activities carried out
				under the program assisted by the grant;
									(2)an assessment of whether the activities are
				meeting the need for the program identified in the application submitted under
				subsection (d); and
									(3)such other information as the Attorney
				General may require.
									(g)Authorization of appropriations
									(1)In generalThere are authorized to be appropriated
				$10,000,000 for each of fiscal years 2008 and 2009 to carry out this
				section.
									(2)LimitationsOf the amount made available to carry out
				this section in any fiscal year—
										(A)not more than 2 percent may be used by the
				Attorney General for salaries and administrative expenses; and
										(B)not more than 5 percent nor less than 2
				percent may be used for technical assistance and
				training.
										.
					112.Grants for comprehensive and continuous
			 offender reentry task forcesTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by inserting after
			 part BB the following:
					
						CCGrants for comprehensive and continuous
				offender reentry task forces
							2901.AuthorizationThe Attorney General shall carry out a grant
				program under which the Attorney General makes grants to States, units of local
				government, territories, Indian tribes, and other public and private entities
				for the purpose of establishing and administering task forces (to be known as
				Comprehensive and Continuous Offender Reentry Task Forces), in
				accordance with this part.
							2902.Comprehensive and Continuous Offender
				Reentry Task Forces
								(a)In generalFor purposes of this part, a Comprehensive
				and Continuous Offender Reentry Task Force is a planning group of a State, unit
				of local government, territory, or Indian tribe that—
									(1)develops a community reentry plan,
				described in
				section 2903, for each juvenile and adult
				offender to be released from a correctional facility in the applicable
				jurisdiction;
									(2)supervises and assesses the progress of
				each such offender, with respect to such plan, starting on a date before the
				offender is released from a correctional facility and ending on the date on
				which the court supervision of such offender ends;
									(3)conducts a detailed assessment of the needs
				of each offender to address employment training, medical care, drug treatment,
				education, and any other identified need of the offender to assist in the
				offender’s reentry;
									(4)demonstrates affirmative steps to implement
				such a community reentry plan by consulting and coordinating with other public
				and nonprofit entities, as appropriate;
									(5)establishes appropriate measurements for
				determining the efficacy of such community reentry plans by monitoring offender
				performance under such reentry plans;
									(6)complies with applicable State, local,
				territorial, and tribal rules and regulations regarding the provision of
				applicable services and treatment in the applicable jurisdiction; and
									(7)consults and coordinates with the Single
				State Authority for Substance Abuse (as that term is defined in section 201(e)
				of the Second Chance Act of 2007) and the criminal justice agencies of the
				State to ensure that offender reentry plans are coordinated and delivered in
				the most cost-effective manner, as determined by the Attorney General, in
				consultation with the grantee.
									(b)Consultation requiredA Comprehensive and Continuous Offender
				Reentry Task Force for a county or other defined geographic area shall perform
				the duties described in paragraphs (1) and (2) of
				subsection (a) in consultation with
				representatives of—
									(1)the criminal and juvenile justice and
				correctional facilities within that county or area;
									(2)the community health care services of that
				county or area;
									(3)the drug treatment programs of that county
				or area;
									(4)the employment services organizations
				available in that county or area;
									(5)the housing services organizations
				available in the county or area; and
									(6)any other appropriate community services
				available in the county or area.
									2903.Community reentry plan
				describedFor purposes of
				section 2902(a)(1), a community
				reentry plan for an offender is a plan relating to the reentry of the offender
				into the community and, according to the needs of the offender, shall—
								(1)identify employment opportunities and
				goals;
								(2)identify housing opportunities;
								(3)provide for any needed drug
				treatment;
								(4)provide for any needed mental health
				services;
								(5)provide for any needed health care
				services;
								(6)provide for any needed family
				counseling;
								(7)provide for offender case management
				programs or services; and
								(8)provide for any other service specified by
				the Comprehensive and Continuous Offender Reentry Task Force as necessary for
				the offender.
								2904.ApplicationTo be eligible for a grant under this part,
				a State or other relevant entity shall submit to the Attorney General an
				application in such form and manner and at such time as the Attorney General
				specifies. Such application shall contain such information as the Attorney
				General specifies.
							2905.Rule of constructionNothing in this part shall be construed as
				supplanting or modifying a sentence imposed by a court, including any terms of
				supervision.
							2906.ReportsAn entity that receives funds under this
				part for a Comprehensive and Continuous Offender Reentry Task Force during a
				fiscal year shall submit to the Attorney General, not later than a date
				specified by the Attorney General, a report that describes and evaluates the
				effectiveness of such Task Force during such fiscal year.
							2907.Authorization of
				appropriationsThere are
				authorized to be appropriated $10,000,000 to carry out this section for each of
				fiscal years 2008 and
				2009.
							.
				113.Prosecution drug treatment alternative to
			 prison programs
					(a)AuthorizationTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.), as amended by this Act, is
			 amended by adding after part CC the following:
						
							DDProsecution drug treatment alternative to
				prison programs
								2911.Grant authority
									(a)In generalThe Attorney General may make grants to
				State and local prosecutors to develop, implement, or expand qualified drug
				treatment programs that are alternatives to imprisonment, in accordance with
				this part.
									(b)Qualified drug treatment programs
				describedFor purposes of
				this part, a qualified drug treatment program is a program—
										(1)that is administered by a State or local
				prosecutor;
										(2)that requires an eligible offender who is
				sentenced to participate in the program (instead of incarceration) to
				participate in a comprehensive substance abuse treatment program that is
				approved by the State and licensed, if necessary, to provide medical and other
				health services;
										(3)that requires an eligible offender to
				receive the consent of the State or local prosecutor involved to participate in
				such program;
										(4)that, in the case of an eligible offender
				who is sentenced to participate in the program, requires the offender to serve
				a sentence of imprisonment with respect to the crime involved if the
				prosecutor, in conjunction with the treatment provider, determines that the
				offender has not successfully completed the relevant substance abuse treatment
				program described in paragraph (2);
										(5)that provides for the dismissal of the
				criminal charges involved in an eligible offender’s participation in the
				program if the offender is determined to have successfully completed the
				program;
										(6)that requires each substance abuse provider
				treating an eligible offender under the program to—
											(A)make periodic reports of the progress of
				the treatment of that offender to the State or local prosecutor involved and to
				the appropriate court in which the eligible offender was convicted; and
											(B)notify such prosecutor and such court if
				the eligible offender absconds from the facility of the treatment provider or
				otherwise violates the terms and conditions of the program, consistent with
				Federal and State confidentiality requirements; and
											(7)that has an enforcement unit comprised of
				law enforcement officers under the supervision of the State or local prosecutor
				involved, the duties of which shall include verifying an eligible offender’s
				addresses and other contacts, and, if necessary, locating, apprehending, and
				arresting an eligible offender who has absconded from the facility of a
				substance abuse treatment provider or otherwise violated the terms and
				conditions of the program, consistent with Federal and State confidentiality
				requirements, and returning such eligible offender to court for sentencing for
				the crime involved.
										2912.Use of grant funds
									(a)In generalA State or local prosecutor that receives a
				grant under this part shall use such grant for expenses of a qualified drug
				treatment program, including for the following expenses:
										(1)Salaries, personnel costs, equipment costs,
				and other costs directly related to the operation of the program, including the
				enforcement unit.
										(2)Payments for substance abuse treatment
				providers that are approved by the State and licensed, if necessary, to provide
				alcohol and drug addiction treatment to eligible offenders participating in the
				program, including aftercare supervision, vocational training, education, and
				job placement.
										(3)Payments to public and nonprofit private
				entities that are approved by the State and licensed, if necessary, to provide
				alcohol and drug addiction treatment to offenders participating in the
				program.
										(b)Supplement and not supplantGrants made under this part shall be used
				to supplement, and not supplant, non-Federal funds that would otherwise be
				available for programs described in this part.
									2913.ApplicationsTo request a grant under this part, a State
				or local prosecutor shall submit an application to the Attorney General in such
				form and containing such information as the Attorney General may reasonably
				require. Each such application shall contain the certification by the State or
				local prosecutor that the program for which the grant is requested is a
				qualified drug treatment program, in accordance with this part.
								2914.Federal shareThe Federal share of a grant made under this
				part shall not exceed 75 percent of the total costs of the qualified drug
				treatment program funded by such grant for the fiscal year for which the
				program receives assistance under this part.
								2915.Geographic distributionThe Attorney General shall ensure that, to
				the extent practicable, the distribution of grants under this part is equitable
				and includes State or local prosecutors—
									(1)in each State; and
									(2)in rural, suburban, and urban
				jurisdictions.
									2916.Reports and evaluationsFor each fiscal year, each recipient of a
				grant under this part during that fiscal year shall submit to the Attorney
				General a report with respect to the effectiveness of activities carried out
				using that grant. Each report shall include an evaluation in such form and
				containing such information as the Attorney General may reasonably require. The
				Attorney General shall specify the dates on which such reports shall be
				submitted.
								2917.DefinitionsIn this part:
									(1)State or local prosecutorThe term State or local
				prosecutor means any district attorney, State attorney general, county
				attorney, or corporation counsel who has authority to prosecute criminal
				offenses under State or local law.
									(2)Eligible offenderThe term eligible offender
				means an individual who—
										(A)has been convicted, pled guilty, or
				admitted guilt with respect to a crime for which a sentence of imprisonment is
				required and has not completed such sentence;
										(B)has never been charged with or convicted of
				an offense, during the course of which—
											(i)the individual carried, possessed, or used
				a firearm or dangerous weapon; or
											(ii)there occurred the use of force against the
				person of another, without regard to whether any of the behavior described in
				clause (i) is an element of the offense or for which the person is charged or
				convicted;
											(C)does not have 1 or more prior convictions
				for a felony crime of violence involving the use or attempted use of force
				against a person with the intent to cause death or serious bodily harm;
				and
										(D)(i)has received an assessment for alcohol or
				drug addiction from a substance abuse professional who is approved by the State
				and licensed by the appropriate entity to provide alcohol and drug addiction
				treatment, as appropriate; and
											(ii)has been found to be in need of substance
				abuse treatment because that individual has a history of substance abuse that
				is a significant contributing factor to the criminal conduct of that
				individual.
											.
					(b)Authorization of
			 appropriationsSection
			 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3793(a)) is amended by adding at the end the following new
			 paragraph:
						
							(26)There are authorized to be appropriated to
				carry out part DD such sums as may be necessary for each of fiscal years 2008
				and
				2009.
							.
					114.Grants for family substance abuse treatment
			 alternatives to incarcerationTitle I of the Omnibus Crime Control and
			 Safe Streets Act (42 U.S.C. 3711 et seq.) is amended by inserting after part II
			 the following:
					
						JJGrants for family substance abuse treatment
				alternatives to incarceration
							3001.Grants authorizedThe Attorney General may make grants to
				States, units of local government, territories, and Indian tribes to develop,
				implement, and expand comprehensive and clinically-appropriate family-based
				substance abuse treatment programs as alternatives to incarceration for
				nonviolent parent drug offenders.
							3002.Use of grant fundsGrants made to an entity under
				section 3001 for a program described in such
				section may be used for the following:
								(1)Salaries, personnel costs, facility costs,
				and other costs directly related to the operation of that program.
								(2)Payments to providers of substance abuse
				treatment for providing treatment and case management to nonviolent parent drug
				offenders participating in that program, including comprehensive treatment for
				mental health disorders, parenting classes, educational classes, vocational
				training, and job placement.
								(3)Payments to public and nonprofit private
				entities to provide substance abuse treatment to nonviolent parent drug
				offenders participating in that program.
								3003.Program requirementsA program for which a grant is made under
				section 3001 shall comply with the following
				requirements:
								(1)The program shall ensure that all providers
				of substance abuse treatment are approved by the State and are licensed, if
				necessary, to provide medical and other health services.
								(2)The program shall ensure appropriate
				coordination and consultation with the Single State Authority for Substance
				Abuse of the State (as that term is defined in section 201(e) of the Second
				Chance Act of 2007).
								(3)The program shall consist of
				clinically-appropriate, comprehensive, and long-term family treatment,
				including the treatment of the nonviolent parent drug offender, the child of
				such offender, and any other appropriate member of the family of the
				offender.
								(4)The program shall be provided in a
				residential setting that is not a hospital setting or an intensive outpatient
				setting.
								(5)The program shall provide that if a
				nonviolent parent drug offender who participates in that program does not
				successfully complete the program the offender shall serve an appropriate
				sentence of imprisonment with respect to the underlying crime involved.
								(6)The program shall ensure that a
				determination is made as to whether a nonviolent drug offender has completed
				the substance abuse treatment program.
								(7)The program shall include the
				implementation of a system of graduated sanctions (including incentives) that
				are applied based on the accountability of the nonviolent parent drug offender
				involved throughout the course of that program to encourage compliance with
				that program.
								(8)The program shall develop and implement a
				reentry plan for each nonviolent parent drug offender that shall include
				reinforcement strategies for family involvement as appropriate, relapse
				strategies, support groups, placement in transitional housing, and continued
				substance abuse treatment, as needed.
								3004.DefinitionsIn this part:
								(1)Nonviolent parent drug
				offendersThe term
				nonviolent parent drug offender means an offender who is—
									(A)a parent of an individual under 18 years of
				age; and
									(B)convicted of a drug (or drug-related)
				felony that is a nonviolent offense.
									(2)Nonviolent offenseThe term nonviolent offense
				has the meaning given that term in section 2991(a).
								3005.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $10,000,000 for each of
				fiscal years 2008 and
				2009.
							.
				115.Prison-based family treatment programs for
			 incarcerated parents of minor childrenTitle I of the Omnibus Crime Control and
			 Safe Streets Act (42 U.S.C. 3711 et seq.), is amended—
					(1)by redesignating part X as part KK;
			 and
					(2)by adding at the end the following:
						
							LLPrison-based family treatment programs for
				incarcerated parents of minor children
								3021.Grants authorizedThe Attorney General may make grants to
				States, units of local government, territories, and Indian tribes to provide
				prison-based family treatment programs for incarcerated parents of minor
				children.
								3022.Use of grant fundsAn entity that receives a grant under this
				part shall use amounts provided under that grant to—
									(1)develop, implement, and expand prison-based
				family treatment programs in correctional facilities for incarcerated parents
				with minor children, excluding from the programs those parents with respect to
				whom there is reasonable evidence of domestic violence or child abuse;
									(2)coordinate the design and implementation of
				such programs between appropriate correctional facility representatives and the
				appropriate governmental agencies; and
									(3)develop and implement a pre-release
				assessment and a reentry plan for each incarcerated parent scheduled to be
				released to the community, which shall include—
										(A)a treatment program for the incarcerated
				parent to receive continuous substance abuse treatment services and related
				support services, as needed;
										(B)a housing plan during transition from
				incarceration to reentry, as needed;
										(C)a vocational or employment plan, including
				training and job placement services; and
										(D)any other services necessary to provide
				successful reentry into the community.
										3023.Program requirementsA prison-based family treatment program for
				incarcerated parents with respect to which a grant is made shall comply with
				the following requirements:
									(1)The program shall integrate techniques to
				assess the strengths and needs of immediate and extended family of the
				incarcerated parent to support a treatment plan of the incarcerated
				parent.
									(2)The program shall ensure that each
				participant in that program has access to consistent and uninterrupted care if
				transferred to a different correctional facility within the State or other
				relevant entity.
									(3)The program shall be located in an area
				separate from the general population of the prison.
									3024.ApplicationsTo be eligible for a grant under this part
				for a prison-based family treatment program, an entity described in
				section 3021 shall, in addition to any other
				requirement specified by the Attorney General, submit an application to the
				Attorney General in such form and manner and at such time as specified by the
				Attorney General. Such application shall include a description of the methods
				and measurements the entity will use for purposes of evaluating the program
				involved and such other information as the Attorney General may reasonably
				require.
								3025.ReportsAn entity that receives a grant under this
				part for a prison-based family treatment program during a fiscal year shall
				submit to the Attorney General, not later than a date specified by the Attorney
				General, a report that describes and evaluates the effectiveness of that
				program during such fiscal year that—
									(1)is based on evidence-based data; and
									(2)uses the methods and measurements described
				in the application of that entity for purposes of evaluating that
				program.
									3026.Prison-based family treatment program
				definedIn this part, the term
				prison-based family treatment program means a program for
				incarcerated parents in a correctional facility that provides a comprehensive
				response to offender needs, including substance abuse treatment, child early
				intervention services, family counseling, legal services, medical care, mental
				health services, nursery and preschool, parenting skills training, pediatric
				care, physical therapy, prenatal care, sexual abuse therapy, relapse
				prevention, transportation, and vocational or GED training.
								3027.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $10,000,000 for each of
				fiscal years 2008 and
				2009.
								.
					116.Grant programs relating to educational
			 methods at prisons, jails, and juvenile facilitiesTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.), as amended by this Act, is amended by adding at the end the
			 following:
					
						MMGrant program to evaluate educational
				methods at prisons, jails, and juvenile facilities
							3031.Grant program to evaluate educational
				methods at prisons, jails, and juvenile facilities
								(a)Grant program authorizedThe Attorney General shall carry out a
				grant program under which the Attorney General may make grants to States, units
				of local government, territories, Indian tribes, and other public and private
				entities to—
									(1)evaluate methods to improve academic and
				vocational education for offenders in prisons, jails, and juvenile facilities;
				and
									(2)identify, and make recommendations to the
				Attorney General regarding, best practices relating to academic and vocational
				education for offenders in prisons, jails, and juvenile facilities, based on
				the evaluation under
				paragraph (1).
									(b)ApplicationTo be eligible for a grant under this
				section, a State or other entity described in
				subsection (a) shall submit to the
				Attorney General an application in such form and manner, at such time and
				accompanied by such information as the Attorney General specifies.
								(c)ReportNot later than 90 days after the last day
				of the final fiscal year of a grant under this section, the entity described in
				subsection (a) receiving that grant shall
				submit to the Attorney General a detailed report of the aggregate findings and
				conclusions of the evaluation described in
				subsection (a)(1), conducted by that
				entity and the recommendations of that entity to the Attorney General described
				in
				subsection (a)(2).
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated $5,000,000 to carry out this section for each of
				fiscal years 2008 and 2009.
								3032.Grants to improve educational services in
				prisons, jails, and juvenile facilities
								(a)Grant program authorizedThe Attorney General shall carry out a
				grant program under which the Attorney General may make grants to States, units
				of local government, territories, and Indian tribes for the purpose of
				improving the academic and vocational education programs available to offenders
				in prisons, jails, and juvenile facilities.
								(b)ApplicationTo be eligible for a grant under this
				section, an entity described in
				subsection (a) shall submit to the
				Attorney General an application in such form and manner, at such time, and
				accompanied by such information as the Attorney General specifies.
								(c)ReportsAn entity that receives a grant under
				subsection (a) during a fiscal year
				shall, not later than the last day of the following fiscal year, submit to the
				Attorney General a report that describes and assesses the uses of that
				grant.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated $10,000,000 to carry out this section for each of
				fiscal years 2008 and
				2009.
								.
				CConforming amendments
				121.Use of violent offender truth-in-sentencing
			 grant funding for demonstration project activitiesSection
			 20102(a) of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 13702(a)) is amended—
					(1)in paragraph (2) by striking
			 and at the end;
					(2)in paragraph (3) by striking the period at
			 the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(4)to carry out any activity described in
				section 2976(b) of the Omnibus Crime Control
				and Safe Streets Act of 1968 (42 U.S.C.
				3797w(b)).
							.
					IIEnhanced drug treatment and mentoring grant
			 programs
			ADrug treatment
				201.Grants for demonstration programs to reduce
			 drug use and recidivism in long-term substance abusers
					(a)Awards requiredThe Attorney General may make competitive
			 grants to eligible partnerships, in accordance with this section, for the
			 purpose of establishing demonstration programs to reduce the use of alcohol and
			 other drugs by supervised long-term substance abusers during the period in
			 which each such long-term substance abuser is in prison, jail, or a juvenile
			 facility, and until the completion of parole or court supervision of such
			 abuser.
					(b)Use of grant fundsA grant made under subsection (a) to an
			 eligible partnership for a demonstration program, shall be used—
						(1)to support the efforts of the agencies,
			 organizations, and researchers included in the eligible partnership, with
			 respect to the program for which a grant is awarded under this section;
						(2)to develop and implement a program for
			 supervised long-term substance abusers during the period described in
			 subsection (a), which shall include—
							(A)alcohol and drug abuse assessments
			 that—
								(i)are provided by a State-approved program;
			 and
								(ii)provide adequate incentives for completion
			 of a comprehensive alcohol or drug abuse treatment program, including through
			 the use of graduated sanctions; and
								(B)coordinated and continuous delivery of drug
			 treatment and case management services during such period; and
							(3)to provide addiction recovery support
			 services (such as job training and placement, peer support, mentoring,
			 education, and other related services) to strengthen rehabilitation efforts for
			 long-term substance abusers.
						(c)ApplicationTo be eligible for a grant under subsection
			 (a) for a demonstration program, an eligible partnership shall submit to the
			 Attorney General an application that—
						(1)identifies the role, and certifies the
			 involvement, of each agency, organization, or researcher involved in such
			 partnership, with respect to the program;
						(2)includes a plan for using judicial or other
			 criminal or juvenile justice authority to supervise the long-term substance
			 abusers who would participate in a demonstration program under this section,
			 including for—
							(A)administering drug tests for such abusers
			 on a regular basis; and
							(B)swiftly and certainly imposing an
			 established set of graduated sanctions for non-compliance with conditions for
			 reentry into the community relating to drug abstinence (whether imposed as a
			 pre-trial, probation, or parole condition, or otherwise);
							(3)includes a plan to provide supervised
			 long-term substance abusers with coordinated and continuous services that are
			 based on evidence-based strategies and that assist such abusers by providing
			 such abusers with—
							(A)drug treatment while in prison, jail, or a
			 juvenile facility;
							(B)continued treatment during the period in
			 which each such long-term substance abuser is in prison, jail, or a juvenile
			 facility, and until the completion of parole or court supervision of such
			 abuser;
							(C)addiction recovery support services;
							(D)employment training and placement;
							(E)family-based therapies;
							(F)structured post-release housing and
			 transitional housing, including housing for recovering substance abusers;
			 and
							(G)other services coordinated by appropriate
			 case management services;
							(4)includes a plan for coordinating the data
			 infrastructures among the entities included in the eligible partnership and
			 between such entities and the providers of services under the demonstration
			 program involved (including providers of technical assistance) to assist in
			 monitoring and measuring the effectiveness of demonstration programs under this
			 section; and
						(5)includes a plan to monitor and measure the
			 number of long-term substance abusers—
							(A)located in each community involved;
			 and
							(B)who improve the status of their employment,
			 housing, health, and family life.
							(d)Reports to Congress
						(1)Interim
			 reportNot later than
			 September 30, 2008, the Attorney General shall submit to Congress a report that
			 identifies the best practices relating to the comprehensive and coordinated
			 treatment of long-term substance abusers, including the best practices
			 identified through the activities funded under this section.
						(2)Final reportNot later than September 30, 2009, the
			 Attorney General shall submit to Congress a report on the demonstration
			 programs funded under this section, including on the matters specified in
			 paragraph (1).
						(e) DefinitionsIn this section:
						(1)Eligible partnershipThe term eligible partnership
			 means a partnership that includes—
							(A)the applicable Single State Authority for
			 Substance Abuse;
							(B)the State, local, territorial, or tribal
			 criminal or juvenile justice authority involved;
							(C)a researcher who has experience in
			 evidence-based studies that measure the effectiveness of treating long-term
			 substance abusers during the period in which such abusers are under the
			 supervision of the criminal or juvenile justice system involved;
							(D)community-based organizations that provide
			 drug treatment, related recovery services, job training and placement,
			 educational services, housing assistance, mentoring, or medical services;
			 and
							(E)Federal agencies (such as the Drug
			 Enforcement Agency, the Bureau of Alcohol, Tobacco, Firearms, and Explosives,
			 and the office of a United States attorney).
							(2)Long-term substance abuserThe term long-term substance
			 abuser means an individual who—
							(A)is in a prison, jail, or juvenile
			 facility;
							(B)has abused illegal drugs or alcohol for a
			 significant number of years; and
							(C)is scheduled to be released from prison,
			 jail, or a juvenile facility during the 24-month period beginning on the date
			 the relevant application is submitted under subsection (c).
							(3)Single State Authority for Substance
			 AbuseThe term Single
			 State Authority for Substance Abuse means an entity designated by the
			 Governor or chief executive officer of a State as the single State
			 administrative authority responsible for the planning, development,
			 implementation, monitoring, regulation, and evaluation of substance abuse
			 services in that State.
						(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2008 and 2009.
					202.Offender drug treatment incentive
			 grants
					(a)Grant program authorizedThe Attorney General shall carry out a
			 grant program under which the Attorney General may make grants to States, units
			 of local government, territories, and Indian tribes in an amount described in
			 subsection (c) to improve the provision of
			 drug treatment to offenders in prisons, jails, and juvenile facilities.
					(b)Requirements for application
						(1)In generalTo be eligible to receive a grant under
			 subsection (a) for a fiscal year, an
			 entity described in that subsection shall, in addition to any other
			 requirements specified by the Attorney General, submit to the Attorney General
			 an application that demonstrates that, with respect to offenders in prisons,
			 jails, and juvenile facilities who require drug treatment and who are in the
			 custody of the jurisdiction involved, during the previous fiscal year that
			 entity provided drug treatment meeting the standards established by the Single
			 State Authority for Substance Abuse (as that term is defined in section 201)
			 for the relevant State to a number of such offenders that is 2 times the number
			 of such offenders to whom that entity provided drug treatment during the fiscal
			 year that is 2 years before the fiscal year for which that entity seeks a
			 grant.
						(2)Other requirementsAn application under this section shall be
			 submitted in such form and manner and at such time as specified by the Attorney
			 General.
						(c)Allocation of grant amounts based on drug
			 treatment percent demonstratedThe Attorney General shall allocate amounts
			 under this section for a fiscal year based on the percent of offenders
			 described in
			 subsection (b)(1) to whom an entity
			 provided drug treatment in the previous fiscal year, as demonstrated by that
			 entity in its application under that subsection.
					(d)Uses
			 of grantsA grant awarded to
			 an entity under
			 subsection (a) shall be used—
						(1)for continuing and improving drug treatment
			 programs provided at prisons, jails, and juvenile facilities of that entity;
			 and
						(2)to strengthen rehabilitation efforts for
			 offenders by providing addiction recovery support services, such as job
			 training and placement, education, peer support, mentoring, and other similar
			 services.
						(e)ReportsAn entity that receives a grant under
			 subsection (a) during a fiscal year shall,
			 not later than the last day of the following fiscal year, submit to the
			 Attorney General a report that describes and assesses the uses of such
			 grant.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $10,000,000 to carry out this section for each of
			 fiscal years 2008 and 2009.
					203.Ensuring availability and delivery of new
			 pharmacological drug treatment services
					(a)Grant program authorizedThe Attorney General, through the National
			 Institute of Justice, and in consultation with the National Institute on Drug
			 Abuse and the Substance Abuse and Mental Health Services Administration, shall
			 carry out a grant program under which the Attorney General may make grants to
			 States, units of local government, territories, Indian tribes, and public and
			 private organizations to establish pharmacological drug treatment services as
			 part of the available drug treatment programs being offered by such grantees to
			 offenders who are in prison or jail.
					(b)Consideration of pharmacological
			 treatmentsIn awarding grants
			 under this section to eligible entities, the Attorney General shall
			 consider—
						(1)the number and availability of
			 pharmacological treatments offered under the program involved; and
						(2)the participation of researchers who are
			 familiar with evidence-based studies and are able to measure the effectiveness
			 of such treatments using randomized trials.
						(c)Applications
						(1)In generalTo be eligible for a grant under this
			 section, an entity described in subsection (a) shall submit to the Attorney
			 General an application in such form and manner and at such time as the Attorney
			 General specifies.
						(2)Information requiredAn application submitted under paragraph
			 (1) shall—
							(A)provide assurances that grant funds will be
			 used only for a program that is created in coordination with (or approved by)
			 the Single State Authority for Substance Abuse (as that term is defined in
			 section 201) of the State involved to ensure pharmacological drug treatment
			 services provided under that program are clinically appropriate;
							(B)demonstrate how pharmacological drug
			 treatment services offered under the program are part of a
			 clinically-appropriate and comprehensive treatment plan; and
							(C)contain such other information as the
			 Attorney General specifies.
							(d)ReportsAn entity that receives a grant under
			 subsection (a) during a fiscal year shall, not later than the last day of the
			 following fiscal year, submit to the Attorney General a report that describes
			 and assesses the uses of that grant.
					204.Study of effectiveness of depot naltrexone
			 for heroin addiction
					(a)Grant program authorizedThe Attorney General, through the National
			 Institute of Justice, and in consultation with the National Institute on Drug
			 Abuse, shall carry out a grant program under which the Attorney General may
			 make grants to public and private research entities (including consortia,
			 single private research entities, and individual institutions of higher
			 education) to evaluate the effectiveness of depot naltrexone for the treatment
			 of heroin addiction.
					(b)Evaluation programTo be eligible to receive a grant under
			 this section, an entity described in subsection (a) shall submit to the
			 Attorney General an application that—
						(1)contains such information as the Attorney
			 General specifies, including information that demonstrates that—
							(A)the applicant conducts research at a
			 private or public institution of higher education, as that term is defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1101);
							(B)the applicant has a plan to work with
			 parole officers or probation officers for offenders who are under court
			 supervision; and
							(C)the evaluation described in subsection (a)
			 will measure the effectiveness of such treatments using randomized trials;
			 and
							(2)is in such form and manner and at such time
			 as the Attorney General specifies.
						(c)ReportsAn entity that receives a grant under
			 subsection (a) during a fiscal year shall, not later than the last day of the
			 following fiscal year, submit to the Attorney General a report that describes
			 and assesses the uses of that grant.
					205.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $10,000,000 to carry out sections 203 and 204 for
			 each of fiscal years 2008 and 2009.
				BJob training
				211.Technology careers training demonstration
			 grants
					(a)Authority To make grantsFrom amounts made available to carry out
			 this section, the Attorney General shall make grants to States, units of local
			 government, territories, and Indian tribes to provide technology career
			 training to prisoners.
					(b)Use of fundsA grant awarded under subsection (a) may be
			 used to establish a technology careers training program to train prisoners
			 during the 3-year period before release from prison, jail, or a juvenile
			 facility for technology-based jobs and careers.
					(c)ReportsAn entity that receives a grant under
			 subsection (a) during a fiscal year shall, not later than the last day of the
			 following fiscal year, submit to the Attorney General a report that describes
			 and assesses the uses of that grant during that fiscal year.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2008 and 2009.
					212.Grants to States for improved workplace and
			 community transition training for incarcerated youth offendersSection 821 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1151) is amended to read as follows:
					
						821.Grants to States for improved workplace and
				community transition training for incarcerated youth offenders
							(a)DefinitionFor purposes of this section, the term
				youth offender means a male or female offender under the age of
				35, who is incarcerated in a State prison, including a prerelease
				facility.
							(b)Grant programThe Secretary of Education (in this section
				referred to as the Secretary)—
								(1)shall establish a program in accordance
				with this section to provide grants to the State correctional education
				agencies in the States, from allocations for the States under subsection (h),
				to assist and encourage youth offenders to acquire functional literacy, life,
				and job skills, through—
									(A)the pursuit of a postsecondary education
				certificate, or an associate or bachelor's degree while in prison; and
									(B)employment counseling and other related
				services which start during incarceration and end not later than 1 year after
				release from confinement; and
									(2)may establish such performance objectives
				and reporting requirements for State correctional education agencies receiving
				grants under this section as the Secretary determines are necessary to assess
				the effectiveness of the program under this section.
								(c)ApplicationTo be eligible for a grant under this
				section, a State correctional education agency shall submit to the Secretary a
				proposal for a youth offender program that—
								(1)identifies the scope of the problem,
				including the number of youth offenders in need of postsecondary education and
				career and technical education;
								(2)lists the accredited public or private
				educational institution or institutions that will provide postsecondary
				educational services;
								(3)lists the cooperating agencies, public and
				private, or businesses that will provide related services, such as counseling
				in the areas of career development, substance abuse, health, and parenting
				skills;
								(4)describes specific performance objectives
				and evaluation methods (in addition to, and consistent with, any objectives
				established by the Secretary under subsection (b)(2)) that the State
				correctional education agency will use in carrying out its proposal,
				including—
									(A)specific and quantified student outcome
				measures that are referenced to outcomes for non-program participants with
				similar demographic characteristics; and
									(B)measures, consistent with the data elements
				and definitions described in subsection (d)(1)(A), of—
										(i)program completion, including an explicit
				definition of what constitutes a program completion within the proposal;
										(ii)knowledge and skill attainment, including
				specification of instruments that will measure knowledge and skill
				attainment;
										(iii)attainment of employment both prior to and
				subsequent to release;
										(iv)success in employment indicated by job
				retention and advancement; and
										(v)recidivism, including such subindicators as
				time before subsequent offense and severity of offense;
										(5)describes how the proposed programs are to
				be integrated with existing State correctional education programs (such as
				adult education, graduate education degree programs, and career and technical
				education) and State industry programs;
								(6)describes how the proposed programs will
				have considered or will utilize technology to deliver the services under this
				section; and
								(7)describes how students will be selected so
				that only youth offenders eligible under subsection (e) will be enrolled in
				postsecondary programs.
								(d)Program requirementsEach State correctional education agency
				receiving a grant under this section shall—
								(1)annually report to the Secretary
				regarding—
									(A)the results of the evaluations conducted
				using data elements and definitions provided by the Secretary for the use of
				State correctional education programs;
									(B)any objectives or requirements established
				by the Secretary pursuant to subsection (b)(2); and
									(C)the additional performance objectives and
				evaluation methods contained in the proposal described in subsection (c)(4), as
				necessary to document the attainment of project performance objectives;
				and
									(2)expend on each participating eligible
				student for an academic year, not more than the maximum Federal Pell Grant
				funded under section 401 of the Higher Education Act of 1965 for such academic
				year, which shall be used for—
									(A)tuition, books, and essential materials;
				and
									(B)related services such as career
				development, substance abuse counseling, parenting skills training, and health
				education.
									(e)Student eligibilityA youth offender shall be eligible for
				participation in a program receiving a grant under this section if the youth
				offender—
								(1)is eligible to be released within 5 years
				(including a youth offender who is eligible for parole within such time);
				and
								(2)is 35 years of age or younger.
								(f)Length of participationA State correctional education agency
				receiving a grant under this section shall provide educational and related
				services to each participating youth offender for a period not to exceed 5
				years, 1 year of which may be devoted to study in a graduate education degree
				program or to remedial education services for students who have obtained a
				secondary school diploma or its recognized equivalent. Educational and related
				services shall start during the period of incarceration in prison or
				prerelease, and the related services may continue for not more than 1 year
				after release from confinement.
							(g)Education delivery systemsState correctional education agencies and
				cooperating institutions shall, to the extent practicable, use high-tech
				applications in developing programs to meet the requirements and goals of this
				section.
							(h)Allocation of fundsFrom the funds appropriated pursuant to
				subsection (i) for each fiscal year, the Secretary shall allot to each State an
				amount that bears the same relationship to such funds as the total number of
				students eligible under subsection (e) in such State bears to the total number
				of such students in all States.
							(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $30,000,000 for fiscal
				years 2008 and
				2009.
							.
				CMentoring
				221.Mentoring grants to nonprofit
			 organizations
					(a)Authority To make grantsFrom amounts made available to carry out
			 this section, the Attorney General shall make grants to nonprofit organizations
			 for the purpose of providing mentoring and other transitional services
			 essential to reintegrating offenders into the community.
					(b)Use of fundsA grant awarded under subsection (a) may be
			 used for—
						(1)mentoring adult and juvenile offenders
			 during incarceration, through transition back to the community, and
			 post-release;
						(2)transitional services to assist in the
			 reintegration of offenders into the community; and
						(3)training regarding offender and victims
			 issues.
						(c)Application; priority
			 consideration
						(1)In generalTo be eligible to receive a grant under
			 this section, a nonprofit organization shall submit an application to the
			 Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may require.
						(2)Priority considerationPriority consideration shall be given to
			 any application under this section that—
							(A)includes a plan to implement activities
			 that have been demonstrated effective in facilitating the successful reentry of
			 offenders; and
							(B)provides for an independent evaluation that
			 includes, to the maximum extent feasible, random assignment of offenders to
			 program delivery and control groups.
							(d)Strategic performance
			 outcomesThe Attorney General
			 shall require each applicant under this section to identify specific
			 performance outcomes related to the long-term goal of stabilizing communities
			 by reducing recidivism (using a measure that is consistent with the research
			 undertaken by the Bureau of Justice Statistics under section 241(b)(6)), and
			 reintegrating offenders into society.
					(e)ReportsAn entity that receives a grant under
			 subsection (a) during a fiscal year shall, not later than the last day of the
			 following fiscal year, submit to the Attorney General a report that describes
			 and assesses the uses of that grant during that fiscal year and that identifies
			 the progress of the grantee toward achieving its strategic performance
			 outcomes.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this section
			 $15,000,000 for each of fiscal years 2008 and 2009.
					222.Bureau of Prisons policy on mentoring
			 contacts
					(a)In generalNot later than 90 days after the date of
			 enactment of this Act, the Director of the Bureau of Prisons shall, in order to
			 promote stability and continued assistance to offenders after release from
			 prison, adopt and implement a policy to ensure that any person who provides
			 mentoring services to an incarcerated offender is permitted to continue such
			 services after that offender is released from prison. That policy shall permit
			 the continuation of mentoring services unless the Director demonstrates that
			 such services would be a significant security risk to the offender,
			 incarcerated offenders, persons who provide such services, or any other
			 person.
					(b)ReportNot later than September 30, 2008, the
			 Director of the Bureau of Prisons shall submit to Congress a report on the
			 extent to which the policy described in
			 subsection (a) has been implemented and
			 followed.
					DAdministration of Justice reforms
				1Improving Federal Offender Reentry
					231.Federal prisoner reentry program
						(a)EstablishmentThe Director of the Bureau of Prisons (in
			 this chapter referred to as the Director) shall establish a
			 prisoner reentry strategy to help prepare prisoners for release and successful
			 reintegration into the community, which shall require that the Bureau of
			 Prisons—
							(1)assess each prisoner’s skill level
			 (including academic, vocational, health, cognitive, interpersonal, daily
			 living, and related reentry skills) at the beginning of the term of
			 imprisonment of that prisoner to identify any areas in need of improvement
			 prior to reentry;
							(2)generate a skills development plan for each
			 prisoner to monitor skills enhancement and reentry readiness throughout
			 incarceration;
							(3)determine program assignments for prisoners
			 based on the areas of need identified through the assessment described in
			 paragraph (1);
							(4)ensure that priority is given to the
			 reentry needs of high-risk populations, such as sex offenders, career
			 criminals, and prisoners with mental health problems;
							(5)coordinate and collaborate with other
			 Federal agencies and with State and local criminal justice agencies,
			 community-based organizations, and faith-based organizations to help effectuate
			 a seamless reintegration of prisoners into their communities;
							(6)collect information about a prisoner’s
			 family relationships, parental responsibilities, and contacts with children to
			 help prisoners maintain important familial relationships and support systems
			 during incarceration and after release from custody; and
							(7)provide incentives for prisoner
			 participation in skills development programs.
							(b)Incentives for participation in skills
			 development programsA
			 prisoner who participates in reentry and skills development programs may, at
			 the discretion of the Director, receive any of the following incentives:
							(1)The maximum allowable period in a community
			 confinement facility.
							(2)A reduction in the term of imprisonment of
			 that prisoner, except that such reduction may not be more than 1 year from the
			 term the prisoner must otherwise serve.
							(3)Such other incentives as the Director
			 considers appropriate.
							232.Identification and release assistance for
			 Federal prisoners
						(a)Obtaining identificationThe Director shall assist prisoners in
			 obtaining identification (including a social security card, driver’s license or
			 other official photo identification, or birth certificate) prior to
			 release.
						(b)Assistance developing release
			 planAt the request of a
			 direct-release prisoner, a representative of the United States Probation System
			 shall, prior to the release of that prisoner, help that prisoner develop a
			 release plan.
						(c)Direct-release prisoner
			 definedIn this section, the
			 term direct-release prisoner means a prisoner who is scheduled for
			 release and will not be placed in pre-release custody.
						233.Improved reentry procedures for Federal
			 prisonersThe Attorney General
			 shall take such steps as are necessary to modify the procedures and policies of
			 the Department of Justice with respect to the transition of offenders from the
			 custody of the Bureau of Prisons to the community—
						(1)to enhance case planning and implementation
			 of reentry programs, policies, and guidelines;
						(2)to improve such transition to the
			 community, including placement of such individuals in community corrections
			 facilities; and
						(3)to foster the development of collaborative
			 partnerships with stakeholders at the national and local levels to facilitate
			 the exchange of information and the development of resources to enhance
			 opportunities for successful offender reentry.
						234.Duties of the Bureau of Prisons
						(a)Duties of the Bureau of Prisons
			 expandedSection 4042(a) of
			 title 18, United States Code, is amended—
							(1)in paragraph (4), by striking
			 and at the end;
							(2)in paragraph (5), by striking the period
			 and inserting a semicolon; and
							(3)by adding at the end the following:
								
									(6)establish pre-release planning procedures
				that help prisoners—
										(A)apply for Federal and State benefits upon
				release (including Social Security Cards, Social Security benefits, and
				veterans' benefits); and
										(B)secure such identification and benefits
				prior to release, subject to any limitations in law; and
										(7)establish reentry planning procedures that
				include providing Federal prisoners with information in the following
				areas:
										(A)Health and nutrition.
										(B)Employment.
										(C)Literacy and education.
										(D)Personal finance and consumer
				skills.
										(E)Community resources.
										(F)Personal growth and development.
										(G)Release requirements and
				procedures.
										.
							(b)Measuring the removal of obstacles to
			 reentry
							(1)Program requiredThe Director shall carry out a program
			 under which each institution within the Bureau of Prisons codes the reentry
			 needs and deficits of prisoners, as identified by an assessment tool that is
			 used to produce an individualized skills development plan for each
			 inmate.
							(2)TrackingIn carrying out the program under this
			 subsection, the Director shall quantitatively track, by institution and
			 Bureau-wide, the progress in responding to the reentry needs and deficits of
			 individual inmates.
							(3)Annual reportOn an annual basis, the Director shall
			 prepare and submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report that
			 documents the progress of each institution within the Bureau of Prisons, and of
			 the Bureau as a whole, in responding to the reentry needs and deficits of
			 inmates. The report shall be prepared in a manner that groups institutions by
			 security level to allow comparisons of similar institutions.
							(4)EvaluationThe Director shall—
								(A)implement a formal standardized process for
			 evaluating the success of each institution within the Bureau of Prisons in
			 enhancing skills and resources to assist in reentry; and
								(B)ensure that—
									(i)each institution is held accountable for
			 low performance under such an evaluation; and
									(ii)plans for corrective action are developed
			 and implemented as necessary.
									(c)Measuring and improving recidivism
			 outcomes
							(1)Annual report required
								(A)In generalAt the end of each fiscal year, the
			 Director shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report containing
			 the statistics demonstrating the relative reduction in recidivism for inmates
			 released by the Bureau of Prisons within that fiscal year and the 2 prior
			 fiscal years, comparing inmates who participated in major inmate programs
			 (including residential drug treatment, vocational training, and prison
			 industries) with inmates who did not participate in such programs. Such
			 statistics shall be compiled separately for each such fiscal year.
								(B)ScopeA report under this paragraph is not
			 required to include statistics for a fiscal year that begins before the date of
			 the enactment of this Act.
								(C)ContentsEach report under this paragraph shall
			 provide the recidivism statistics for the Bureau of Prisons as a whole, and
			 separately for each institution of the Bureau.
								(2)Measure usedIn preparing the reports required by
			 paragraph (1), the Director shall, in consultation with the Director of the
			 Bureau of Justice Statistics, select a measure for recidivism (such as
			 rearrest, reincarceration, or any other valid, evidence-based measure) that the
			 Director considers appropriate and that is consistent with the research
			 undertaken by the Bureau of Justice Statistics under section 241(b)(6).
							(3)Goals
								(A)In generalAfter the Director submits the first report
			 required by paragraph (1), the Director shall establish goals for reductions in
			 recidivism rates and shall work to attain those goals.
								(B)ContentsThe goals established under subparagraph
			 (A) shall use the relative reductions in recidivism measured for the fiscal
			 year covered by that first report as a baseline rate, and shall include—
									(i)a 5-year goal to increase, at a minimum,
			 the baseline relative reduction rate by 2 percent; and
									(ii)a 10-year goal to increase, at a minimum,
			 the baseline relative reduction rate by 5 percent within 10 fiscal
			 years.
									(d)FormatAny written information that the Bureau of
			 Prisons provides to inmates for reentry planning purposes shall use common
			 terminology and language.
						(e)Medical careThe Bureau of Prisons shall provide the
			 United States Probation and Pretrial Services System with relevant information
			 on the medical care needs and the mental health treatment needs of inmates
			 scheduled for release from custody. The United States Probation and Pretrial
			 Services System shall take this information into account when developing
			 supervision plans in an effort to address the medical care and mental health
			 care needs of such individuals. The Bureau of Prisons shall provide inmates
			 with a sufficient amount of all necessary medications (which will normally
			 consist of, at a minimum, a 2-week supply of such medications) upon release
			 from custody.
						235.Authorization of appropriations for Bureau
			 of PrisonsThere are
			 authorized to be appropriated to the Director to carry out sections 231, 232,
			 233, and 234 of this chapter, $5,000,000 for each of the fiscal years 2008 and
			 2009.
					236.Encouragement of employment of former
			 prisonersThe Attorney
			 General, in consultation with the Secretary of Labor, shall take such steps as
			 are necessary to implement a program to educate employers and the one-stop
			 partners and one-stop operators (as such terms are defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)) that provide services at
			 any center operated under a one-stop delivery system established under section
			 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) regarding
			 incentives (including the Federal bonding program of the Department of Labor
			 and tax credits) for hiring former Federal, State, or local prisoners.
					237.Elderly nonviolent offender pilot
			 program
						(a)Program established
							(1)In generalNotwithstanding section 3624 of title 18,
			 United States Code, or any other provision of law, the Director shall conduct a
			 pilot program to determine the effectiveness of removing each eligible elderly
			 offender from a Bureau of Prison facility and placing that offender on home
			 detention until the date on which the term of imprisonment to which that
			 offender was sentenced expires.
							(2)Timing of placement in home
			 detention
								(A)In generalIn carrying out the pilot program under
			 paragraph (1), the Director shall—
									(i)in the case of an offender who is
			 determined to be an eligible elderly offender on or before the date specified
			 in subparagraph (B), place such offender on home detention not later than 180
			 days after the date of enactment of this Act; and
									(ii)in the case of an offender who is
			 determined to be an eligible elderly offender after the date specified in
			 subparagraph (B) and before the date that is 3 years and 91 days after the date
			 of enactment of this Act, place such offender on home detention not later than
			 90 days after the date of that determination.
									(B)Date
			 specifiedFor purposes of
			 subparagraph (A), the date specified in this subparagraph is the date that is
			 90 days after the date of enactment of this Act.
								(3)Violation of terms of home
			 detentionA violation by an
			 eligible elderly offender of the terms of home detention (including the
			 commission of another Federal, State, or local crime) shall result in the
			 removal of that offender from home detention and the return of that offender to
			 the designated Bureau of Prisons institution in which that offender was
			 imprisoned immediately before placement on home detention under paragraph
			 (1).
							(b)Scope of pilot program
							(1)Participating designated
			 facilitiesThe pilot program
			 under subsection (a) shall be conducted through at least 1 Bureau of Prisons
			 institution designated by the Director as appropriate for the pilot
			 program.
							(2)DurationThe pilot program shall be conducted during
			 each of fiscal years 2008 and 2009.
							(c)Program evaluation
							(1)In generalThe Director shall contract with an
			 independent organization to monitor and evaluate the progress of each eligible
			 elderly offender placed on home detention under subsection (a)(1) for the
			 period that offender is on home detention during the period described in
			 subsection (b)(2).
							(2)Annual reportThe organization described in paragraph (1)
			 shall annually submit to the Director and to Congress a report on the pilot
			 program under subsection (a)(1), which shall include—
								(A)an evaluation of the effectiveness of the
			 pilot program in providing a successful transition for eligible elderly
			 offenders from incarceration to the community, including data relating to the
			 recidivism rates for such offenders; and
								(B)the cost savings to the Federal Government
			 resulting from the early removal of such offenders from incarceration.
								(3)Program adjustmentsUpon review of the report submitted under
			 paragraph (2), the Director shall submit recommendations to Congress for
			 adjustments to the pilot program, including its expansion to additional
			 facilities.
							(d)DefinitionsIn this section:
							(1)Eligible elderly offenderThe term eligible elderly
			 offender means an offender in the custody of the Bureau of Prisons
			 who—
								(A)is not less than 60 years of age;
								(B)is serving a term of imprisonment after
			 conviction for an offense other than a crime of violence (as that term is
			 defined in section 16 of title 18, United States Code) and has served the
			 greater of 10 years or 1/2 of the term of imprisonment of
			 that offender;
								(C)has not been convicted in the past of any
			 Federal or State crime of violence;
								(D)has not been determined by the Bureau of
			 Prisons, on the basis of information the Bureau uses to make custody
			 classifications, and in the sole discretion of the Bureau, to have a history of
			 violence; and
								(E)has not escaped, or attempted to escape,
			 from a Bureau of Prisons institution.
								(2)Home
			 detentionThe term home
			 detention has the same meaning given the term in the Federal Sentencing
			 Guidelines, and includes detention in a nursing home or other residential
			 long-term care facility.
							(3)Term of imprisonmentThe term term of imprisonment
			 includes multiple terms of imprisonment ordered to run consecutively or
			 concurrently, which shall be treated as a single, aggregate term of
			 imprisonment for purposes of this section.
							(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2008 and 2009.
						2Reentry research
					241.Offender reentry research
						(a)National institute of justiceThe National Institute of Justice may
			 conduct research on juvenile and adult offender reentry, including—
							(1)a study identifying the number and
			 characteristics of minor children who have had a parent incarcerated, and the
			 likelihood of such minor children becoming involved in the criminal justice
			 system some time in their lifetime;
							(2)a study identifying a mechanism to compare
			 rates of recidivism (including rearrest, violations of parole, probation,
			 post-incarceration supervision, and reincarceration) among States; and
							(3)a study on the population of offenders
			 released from custody who do not engage in recidivism and the characteristics
			 (housing, employment, treatment, family connection) of that population.
							(b)Bureau of justice statisticsThe Bureau of Justice Statistics may
			 conduct research on offender reentry, including—
							(1)an analysis of special populations
			 (including prisoners with mental illness or substance abuse disorders, female
			 offenders, juvenile offenders, offenders with limited English proficiency, and
			 the elderly) that present unique reentry challenges;
							(2)studies to determine which offenders are
			 returning to prison, jail, or a juvenile facility and which of those returning
			 offenders represent the greatest risk to victims and community safety;
							(3)annual reports on the demographic
			 characteristics of the population returning to society from prisons, jails, and
			 juvenile facilities;
							(4)a national recidivism study every 3
			 years;
							(5)a study of parole, probation, or
			 post-incarceration supervision violations and revocations; and
							(6)a study concerning the most appropriate
			 measure to be used when reporting recidivism rates (whether rearrest,
			 reincarceration, or any other valid, evidence-based measure).
							(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 for each of
			 fiscal years 2008 and 2009.
						242.Grants to study parole or
			 post-incarceration supervision violations and revocations
						(a)Grants authorizedFrom amounts made available to carry out
			 this section, the Attorney General may make grants to States to study and to
			 improve the collection of data with respect to individuals whose parole or
			 post-incarceration supervision is revoked, and which such individuals represent
			 the greatest risk to victims and community safety.
						(b)ApplicationAs a condition of receiving a grant under
			 this section, a State shall—
							(1)certify that the State has, or intends to
			 establish, a program that collects comprehensive and reliable data with respect
			 to individuals described in subsection (a), including data on—
								(A)the number and type of parole or
			 post-incarceration supervision violations that occur with the State;
								(B)the reasons for parole or
			 post-incarceration supervision revocation;
								(C)the underlying behavior that led to the
			 revocation; and
								(D)the term of imprisonment or other penalty
			 that is imposed for the violation; and
								(2)provide the data described in paragraph (1)
			 to the Bureau of Justice Statistics, in a form prescribed by the Bureau.
							(c)AnalysisAny statistical analysis of population data
			 under this section shall be conducted in accordance with the Federal Register
			 Notice dated October 30, 1997, relating to classification standards.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 for each of
			 fiscal years 2008 and 2009.
						243.Addressing the needs of children of
			 incarcerated parents
						(a)Best practices
							(1)In generalThe Attorney General shall collect data and
			 develop best practices of State corrections departments and child protection
			 agencies relating to the communication and coordination between such State
			 departments and agencies to ensure the safety and support of children of
			 incarcerated parents (including those in foster care and kinship care), and the
			 support of parent-child relationships between incarcerated (and formerly
			 incarcerated) parents and their children, as appropriate to the health and
			 well-being of the children.
							(2)ContentsThe best practices developed under
			 paragraph (1) shall include information related to policies, procedures, and
			 programs that may be used by States to address—
								(A)maintenance of the parent-child bond during
			 incarceration;
								(B)parental self-improvement; and
								(C)parental involvement in planning for the
			 future and well-being of their children.
								(b)Dissemination to StatesNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall disseminate to States and
			 other relevant entities the best practices described in
			 subsection (a).
						(c)Sense of CongressIt is the sense of Congress that States and
			 other relevant entities should use the best practices developed and
			 disseminated in accordance with this section to evaluate and improve the
			 communication and coordination between State corrections departments and child
			 protection agencies to ensure the safety and support of children of
			 incarcerated parents (including those in foster care and kinship care), and the
			 support of parent-child relationships between incarcerated (and formerly
			 incarcerated) parents and their children, as appropriate to the health and
			 well-being of the children.
						3Correctional reforms to existing
			 law
					251.Clarification of authority to place
			 prisoner in community corrections
						(a)Pre-release custodySection 3624(c) of title 18, United States
			 Code, is amended to read as follows:
							
								(c)Pre-release Custody
									(1)In generalThe Director of the Bureau of Prisons
				shall, to the extent practicable, ensure that a prisoner serving a term of
				imprisonment spends a portion of the final months of that term (not to exceed
				12 months), under conditions that will afford that prisoner a reasonable
				opportunity to adjust to and prepare for the reentry of that prisoner into the
				community. Such conditions may include a community correctional
				facility.
									(2)Home confinement authorityThe authority under this subsection may be
				used to place a prisoner in home confinement for the shorter of 10 percent of
				the term of imprisonment of that prisoner or 6 months.
									(3)AssistanceThe United States Probation System shall,
				to the extent practicable, offer assistance to a prisoner during pre-release
				custody under this subsection.
									(4)No
				limitationsNothing in this
				subsection shall be construed to limit or restrict the authority of the
				Director of the Bureau of Prisons under section 3621.
									(5)ReportingNot later than 1 year after the date of
				enactment of the Recidivism Reduction and
				Second Chance Act of 2007 (and every year thereafter), the
				Director of the Bureau of Prisons shall transmit to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives a report describing the Bureau's utilization of community
				corrections facilities. Each report under this paragraph shall set forth the
				number and percentage of Federal prisoners placed in community corrections
				facilities during the preceding year, the average length of such placements,
				trends in such utilization, the reasons some prisoners are not placed in
				community corrections facilities, and any other information that may be useful
				to the committees in determining if the Bureau is utilizing community
				corrections facilities in an effective manner.
									(6)Issuance of regulationsThe Director of Bureau of Prisons shall
				issue regulations pursuant to this subsection not later than 90 days after the
				date of enactment of the Recidivism Reduction
				and Second Chance Act of
				2007.
									.
						(b)Courts may not require a sentence of
			 imprisonment To Be served in a community corrections facilitySection 3621(b) of title 18, United States
			 Code, is amended by adding at the end the following: Any order,
			 recommendation, or request by a sentencing court that a convicted person serve
			 a term of imprisonment in a community corrections facility shall have no
			 binding effect on the authority of the Bureau under this section to determine
			 or change the place of imprisonment of that person..
						252.Residential drug abuse program in Federal
			 prisonsSection 3621(e)(5)(A)
			 of title 18, United States Code, is amended by striking means a course
			 of and all that follows and inserting the following: means a
			 course of individual and group activities and treatment, lasting at least 6
			 months, in residential treatment facilities set apart from the general prison
			 population (which may include the use of pharmocotherapies, where appropriate,
			 that may extend beyond the 6-month period);.
					253.Medical care for prisonersSection 3621 of title 18, United States
			 Code, is further amended by adding at the end the following new
			 subsection:
						
							(g)Continued access to medical care
								(1)In generalIn order to ensure a minimum standard of
				health and habitability, the Bureau of Prisons shall ensure that each prisoner
				in a community confinement facility has access to necessary medical care,
				mental health care, and medicine.
								(2)DefinitionIn this subsection, the term
				community confinement has the meaning given that term in the
				application notes under section 5F1.1 of the Federal Sentencing Guidelines
				Manual, as in effect on the date of the enactment of the Second Chance Act of
				2007.
								.
					254.Contracting for services for
			 post-conviction supervision offendersSection 3672 of title 18, United States
			 Code, is amended by inserting after the third sentence in the seventh
			 undesignated paragraph the following: He also shall have the authority
			 to contract with any appropriate public or private agency or person to monitor
			 and provide services to any offender in the community, including treatment,
			 equipment and emergency housing, corrective and preventative guidance and
			 training, and other rehabilitative services designed to protect the public and
			 promote the successful reentry of the offender into the
			 community..
					
